Citation Nr: 0512161	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
claimed as secondary to an undiagnosed illness.

2.  Entitlement to service connection for undiagnosed illness 
manifested by chronic chest pain.

3.  Entitlement to service connection for symptoms of 
weakness, fatigue, anger, nervousness, crying spells and 
memory problems as due to an acquired psychiatric disorder 
or, alternatively, as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976, and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which declined to reopen a claim of service 
connection for weakness, fatigue, anger, nervousness, crying 
spells, memory problems, visual loss, sinus condition, 
headaches and chest pains as due to undiagnosed illness.  In 
July 2002, the veteran appeared and testified via 
videoconference transmission before C.W. Symanski, who is the 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this claim.  38 U.S.C.A. § 7102(b) (West 2002).

The case was before the Board in October 2002 at which time 
the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 
2003, the Board remanded the case to the RO for review of 
evidence obtained by the Board.

The Board has rephrased the issues certified on appeal to 
better reflect the claims on appeal as identified by the lay 
and medical evidence of record.  The Board notes that, in 
correspondence received in January 2005, the veteran alleged 
manifesting posttraumatic stress disorder (PTSD) as a result 
of exposure to traumatic events during service.  The Board 
refers this issue to the RO for appropriate action.

The issue of entitlement to service connection for symptoms 
of weakness, fatigue, anger, nervousness, crying spells and 
memory problems as due to an acquired psychiatric disorder 
or, alternatively, as due to undiagnosed illness must be 
deferred pending the adjudication of the newly raised claim 
for service connection for PTSD.  This claim is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's symptoms of visual loss/inability to focus 
is due to a known clinical diagnosis of presbyopia, and his 
symptoms of watery eyes is due to a known clinical diagnosis 
of dry eye syndrome.

2.  Presbyopia is a form of refractive error which is not 
recognized as a disability under the law for VA compensation 
purposes.

3.  The veteran does not manifest an undiagnosed illness 
involving the right eye, and his dry eye syndrome and other 
eye abnormalities are not causally related to event(s) during 
active service

4.  The veteran's chronic musculoskeletal chest pain was 
first manifested in service.




CONCLUSIONS OF LAW

1.  Presbyopia, dry eye syndrome and an undiagnosed illness 
involving the right eye were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 3.317, 4.9 (2004).

2.  Chronic musculoskeletal chest pain, as a manifestation of 
undiagnosed illness, was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction

The RO has certified for appeal claims of entitlement to 
service connection for an eye disorder claimed as secondary 
to an undiagnosed illness, and entitlement to service 
connection for undiagnosed illness manifested by chronic 
chest pain, weakness, fatigue, anger, nervousness, crying 
spells and memory problems.  The Board has an obligation to 
assess its jurisdiction with respect to all claims presented.  
38 C.F.R. § 20.101(c) (2004); Rowell v. Principi, 4 Vet. App. 
9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).

An RO decision dated December 1997 denied claims of 
entitlement to service connection for weakness, fatigue, 
anger, nervousness, crying spells, and memory problems due to 
undiagnosed illness; service connection for visual loss due 
to undiagnosed illness; and chest pain due to undiagnosed 
illness.  The law extant at the time of decision provided for 
presumptive service connection undiagnosed illness manifested 
by objective indications of chronic disability resulting from 
an illness or combination of illnesses manifested by a list 
of 13 specific symptoms.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1995); 38 C.F.R. § 3.317 (1997).  The manifestations of 
disability could not be attributed to a known clinical 
diagnosis, see 38 C.F.R. § 3.317(a)(1)(ii), and had to be 
capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2) (1997).  The veteran was provided notice of 
this denial by letter dated December 15, 1997, but the record 
does not contain a written document appealing this decision 
within the one-year from the date of notice of decision.  
Therefore, the claim became final.  38 C.F.R. § 20.302(a) 
(1997).

The veteran submitted a claim to reopen in November 2000.  
Effective March 1, 2002, The Veterans Education and Benefits 
Extension Act of 2001 substantively revised the provisions 
providing for compensation for disabilities occurring in 
Persian Gulf War Veterans.  Pub. L. No. 107-103, 115 Stat. 
976 (Dec. 27, 2001).  Among the changes since the final 
decision in December 1997, the standard of presumptive 
service connection for disabilities occurring in Persian Gulf 
War Veterans was substantively revised, to include adding a 
definition of qualifying chronic disability that allows 
service connection for symptoms of disability attributable to 
a medically unexplained chronic multisymptom illness such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).  Accordingly, the Board finds that the substantive 
revisions constitute a liberalizing law entitling the veteran 
to a de novo review of his claims.  Sawyer v. 
Derwinski, 1 Vet. App. 130 (1991); Spencer v. Brown, 4 Vet. 
App. 283 (1993); Farms v. Principi, 4 Vet. App. 6 (1993).

II.  Applicable law and regulation

The veteran claims that his undiagnosed illness(es) result 
from his service in the Persian Gulf War during his second 
period of active service.  This period of active service 
extended from December 27, 1990 to July 11, 1991 with service 
in the Southwest Asia theatre of operations from February 8, 
1991 to June 16, 1991.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The veteran bears the 
burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  38 U.S.C. § 5107(b) (West 2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  Id.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2002).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

III.  Service connection - right eye

The veteran claims entitlement to service connection for 
visual loss as due to an undiagnosed illness.  In pertinent 
part, an April 1, 1991 redeployment examination included his 
denial of symptoms such as "Eye trouble."  He indicated 
having vision in both eyes and not wearing glasses or contact 
lenses.  At that time, he was given a "NORMAL" clinical 
evaluations of his "EYES - GENERAL" with his distant vision 
measured as 20/20.  There is no documentation of in-service 
treatment for right eye symptoms.

Post-service, the veteran presented to the Lyster U.S. Army 
Community Hospital Outpatient clinic on September 18, 1991 
with complaint of right eye blurry vision with watery eyes.  
An ophthalmology consultation indicated as assessment of mild 
iritis.  Iritis is defined as ""inflammation of the iris, 
usually marked by pain, congestion in the ciliary region, 
photophobia, contraction of the pupil, and discoloration of 
the iris."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 855-56 
(27TH ed. 1988) (DORLAND'S).  His follow-up examination on 
September 23, 1991 indicated a normal eye examination and, on 
October 8, 1991, he was given an assessment of resolved 
iritis.

VA clinic records include a September 1993 consultation for 
complaint of decreased right eye vision of several days 
duration with morning aching.  His examination recorded 20/70 
vision of the right eye.  VA Persian Gulf Examination in July 
1994 included the veteran's report of difficult with right 
eye focusing treated at the Tuskegee, Alabama VA Medical 
Center which had "cleared now."  His examination did not 
indicate the presence of an undiagnosed illness.  VA 
examination in January 1996 was significant for 20/15 vision 
of the right eye (OD).  

A May 1999 VA optometry clinic visitation recorded symptoms 
of right eye watering and inability to focus as when he was a 
child.  The veteran was given assessments of dry eye 
symptoms, possibly caused by allergy medications, and 
presbyopia.  

In January 2003, the veteran underwent VA optometry 
examination with benefit of review of the claims folder.  The 
examiner noted the veteran's treatment for iritis in 
September 1991 that resolved.  His findings at that time 
indicated normal vision and pressures.  There was no records 
of VA treatment at either Birmingham or Tuskegee from the 
computer system.  The examiner reported the following 
physical examination findings and diagnoses:

C)  PHYSICAL EXAMINATION:  Visual acuity in the 
right eye uncorrected was 20/25 far and 20/200 
near.  Right eye corrected was 20/20 near and 
20/20 far.  Visual acuity in the left eye 
uncorrected was 20/200 near and 20/20 far.  Left 
eye corrected was 20/20 near and 20/20 far.  On 
the red lens test, the patient fused and this 
indicated no diplopia.  Based on the claim, a 
visual field defect is not applicable but I have 
rescheduled the patient for a visual test because 
I have indications that there are other 
pathologies not related to his military service 
that may be developing such as glaucoma.  A 
refraction was performed to evaluate the 
refractive status of a patient and he is slightly 
farsighted with some minor astigmatism in both 
eyes.  He is also slightly presbyopic.  Non 
contact tenonometry was performed to evaluate 
interocular pressures and they were 12 and 10 
respectively of the right and left eye.  
Biomicroscope evaluation for intraocular pressure 
to evaluate for signs and residuals of any type 
problem is noted for some pigmentation on his 
conjunctivae probably related to exposure to 
environmental conditions such as cigarette smoke, 
etc.  His lens is aging and is turning slightly 
yellow.  There is no pigmentation on either lens 
of each eye.  The absence of pigmentation 
indicates no chronic eye infection or disorder.  
The anterior chamber appeared to be quiet.  The 
cornea was clear and there was no visible 
scarring.  On evaluation with Rose - - - , there 
was no staining in the right eye.  There was 
conjunctival staining and mucin in the tear film 
of the left eye.  Fluorescein evaluation indicated 
that the tear film dissipates rapidly in less than 
a second and the eye was dry.  He had heavy 
conjunctiva staining with the fluorescein in both 
eyes indicating a very dry eye.  He had some 
narrow angles but this person has some drusen in 
the posterior pole muscle in the left eye and also 
white without pressure near the aura of each eye 
and that is probably developmental type thing not 
related to this claim.  It is noted similar in the 
past.  Also in addition, we did photographs to 
document the status of the eye and I noted some 
hyperpigmentation in the right eye superior, 
nasal, and temporal to the - - -.  This is 
hyperpigmentation of the retinal pigment 
epithelial layer and there was some nerve fiber 
lacerations which [may] be indicative of glaucoma 
developing.

D)  DIAGNOSES:

Presbyopic.  He needs reading glasses and his 
vision is not as clear as it has been in the past.  
He has astigmatism and is slightly farsighted.  He 
does have a severe case of dry eyes but he denies 
certain medications.  Looking through the records 
indicated Zoloft and antipsychotic drugs that 
definitely dries the eyes.  The medication he is 
taking for the sinuses will also dry out the eye 
and cause blurred vision.  I found no CAVHS 
records indicating treatment at any other facility 
other than here once in 1999.  There was no 
indication of an iritis at that time and no 
mention of it.  Via the computer, I have not been 
able to pull up any information from the 
Birmingham VA.  Two inquiries got negative results 
from the computer system so I cannot support his 
claim of being treated for any type of iritis in 
the Birmingham VA system either.  I have reviewed 
the medical records that the patient has submitted 
and reviewed the military records.  Except for a 
one time iritis in 1991 which could have been 
traumatic or related to his sinuses or some other 
cause, it could have been idiopathic, I have found 
no chronic eye problems.  From all indications a 
one time iritis and no sequelae has ever occurred 
according to all records I can find.

In January 2004, the veteran underwent another VA optometry 
examination with examination demonstrating uncorrected right 
eye visual acuity of 20/200 near and 20/20 far with 20/20 
corrected vision.  There was no evidence of diplopia, and he 
had normal visual fields.  The examiner included the 
following discussion:

4)	Details of any eye disease or eye problems.  
I will admit that I have seen this patient several 
times since 1999 and basically if one looks in the 
eye exams, the information that I was receiving 
was not consistent with some of the things I was 
finding.  So the alleged undiagnosed eye disorder 
which is basically the data that I was receiving 
just did not correlate with what I was finding.  
He was in examined in December 2003 and some of 
the other examinations I have done back in 
February 2003.  I have all sorts of inconsistent 
data.  I did an Amsler grid back in February 2003 
because he had a funny looking macula and 
otherwise he had a regular fundus but I did not 
have any history of any trauma or injuries to the 
eye and I was getting questionable data.  In one 
case back in January 28, 2003 I saw on photographs 
some drusens and striations in the nerve fiber 
layer.  I suspected glaucoma.  I did glaucoma 
testing in February and the left eye appeared 
normal and the right eye had defects when, in 
fact, the objective findings said that it should 
have reversed and sort forth which all indicates 
invalid fields.  I question the test results.  As 
far back as 1999 he had symptoms of dry eyes and 
concern about inability to focus at near as he did 
when he was younger.  The undiagnosed illness from 
all indications is that there is inconsistency in 
the test data so rather than assume nothing was 
wrong, we just had him back several times to 
verify if there were any problems.  The answer 
according to the testing of January 7, 2004 I will 
discuss now.

E.  	DIAGNOSIS:

1)	All symptoms indicate dry eyes or something 
related to the aging process.  I suspect because 
he was taking some antipsychotic medications that 
had anticholinergic properties that his dry eyes 
were probably related to his medicine that he 
takes for his post-traumatic stress disorder.  
There are no other diagnosed illnesses.  He does 
have drusen and funny looking macula and he had 
snowflake lens opacities, or minor cataracts in 
the cortex of his lens.  Other findings are not 
related to military service and are not affecting 
his vision.  To address your concerns, fields will 
be available on request.

He allegedly has a chronic acquired eye disorder.  
The answer is that the only thing he has is dry 
eyes.  Dry eyes can come from diet.  It can come 
from climactic conditions and the etiology I 
relate his dry eyes to is basically the aging 
process and the medication that he is taking for 
post-traumatic stress disorder.  Change the 
medicine and or diet and the condition will most 
likely resolve.  This is not a permanent thing.  
Basically if one can adjust the medication it can 
probably eliminate some of the dry eyes.  There 
are supportive measures which we have started the 
patient on anyway such as artificial tears and 
warm compresses but I see nothing else in the eye 
that can be related to any service connection.  
The drusen would have happened in and out of the 
service.  There are some minor RP changes.  It is 
hard to say the cause of the etiology but this may 
have occurred out of the service as well as in the 
service.  Reviewing prior data, it was noted that 
[the veteran] did develop an iritis in Sept 1991.  
His date of service was from 27 December 1990 to 
11 July 1991.  This was after his discharge from 
the service.  No data said the iritis was service 
connected.

Thereafter, a November 2003 VA clinic record included 
findings of injected conjunctiva with an assessment of 
unspecified eye diseases of the left and right eyes, and 
remote history of right eye iritis etiology undetermined.  An 
ophthalmology consultation was pending.  A December 2003 
optometry consultation resulted in an impression of myokymia 
of the left eye (OS).

The veteran's service medical records are negative for 
complaint, treatment or diagnosis for right eye disability.  
He specifically denied symptoms such as "Eye trouble" on 
his April 1991 deployment examination with a "NORMAL" 
clinical evaluation of his "EYES - GENERAL" and 20/20 
distant vision measured.  He was treated for an instance of 
iritis following his discharge from service diagnosed as 
resolved several weeks later.  His vision loss of the right 
eye, self-described as inability to focus, was first claimed 
and treated following active service.  He currently holds a 
diagnosis of presbyopia which is defined as "a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992), citing WEBSTER'S MEDICAL DESK DICTIONARY 573 (1986).  

As such, the veteran's symptoms of visual loss/inability to 
focus are attributable to a known clinical diagnosis.  
Presbyopia is a refractive error of the eye which is not 
considered a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2004); 38 C.F.R. § 4.9 
(2004).  McNeely, 3 Vet. App. at 364.  Because presbyopia is 
not a ratable disability within the Schedule for Rating 
Disabilities for compensation purposes, this aspect of the 
claim must be denied as a matter of law.

The veteran also holds a diagnosis of dry eye syndrome with 
some other abnormalities of the right eye noted, to include 
minor retinosa pigmentosa (RP) changes.  VA optometry 
examinations in January 2003 and January 2004 included 
opinion that the dry eye syndrome was etiologically related 
to the aging process and the side effects of the veteran's 
current medications, and that the veteran's other "findings 
are not related to military service."  The optometrist 
indicated that the drusen would have happened regardless of 
active service, and that the onset of the minor RP changes is 
speculative.  The Board finds that the veteran's claimed 
right eye symptoms are attributable to known clinical 
diagnoses and/or the aging process, and that there is no 
causal relationship between any currently diagnosed disease 
and event(s) during active service.

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability of the right 
eye and/or a diagnosed disability related to event(s) in 
service consists of the veteran's own stated beliefs.  The 
Board deems the veteran as competent to describe symptoms 
such as visual loss shown by the medical evidence to be 
attributable to a refractive error of the eye that is not 
subject to service connection.  His own self-diagnosis and 
medical opinion in this case holds no probative value as he 
is not shown to possess the medical training required to 
provide a medical diagnosis and etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  Therefore, the Board must find that the 
preponderance of evidence establishes that the veteran's 
claimed right eye symptoms are attributable to known clinical 
diagnoses and/or the aging process, and that there is no 
causal relationship between any currently diagnosed disease 
and event(s) during active service.  The claim for service 
connection, therefore, must be denied.

In so holding, the Board has reviewed the claims folder to 
ensure that the claim was developed pursuant to the provision 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Under 
the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (CAVC) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that letter sent the veteran in 
November 2000, May 2001, August 2001, January 2003 and 
December 2003 informed him of the type(s) of information and 
evidence necessary to establish entitlement to service 
connection.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  Furthermore, the Board's remand 
directives also focused the veteran's attention to the 
dispositive issue on appeal.

With regard to elements (2) and (3), the Board notes that the 
various letters cited above notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the December 
2003 letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the December 2003 contained a specific request that the 
veteran provide additional evidence in support of his claim, 
to include evidence such as State and local governments, 
private doctors and hospitals, and current or former 
employers.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a February 2005 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  There 
is no indication that the post-adjudicatory VCAA notice to 
the claimant prevented him from providing evidence necessary 
to substantiate his claim, and there is no indication of 
record that the post-adjudicatory notice has affected the 
essential fairness of the adjudication of this claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim being decided.  
The claims folder contains the veteran's service medical 
records and his VA clinic records from Montgomery, Alabama.  
This record request did not elicit any records within the 
Alabama VA system from either Tuskegee or Birmingham.  A VA 
optometrist was also unable to verify the veteran's claimed 
treatment at one of these facilities through electronic 
records searching.  VA has also obtained all private records 
for which the veteran has identified and authorized VA to 
obtain on his behalf.  The Board acknowledges the claim of a 
one-time treatment in either Tuskegee or Birmingham, but 
finds the unavailability of records as non-prejudicial.  In 
this case, the veteran underwent two separate and extensive 
VA optometry examinations with benefit of review of the 
claims folder.  These examinations provided opinion regarding 
the current state of disability, and following review of the 
record, provided opinion as to the nature and etiology of the 
abnormal findings.  VA has fulfilled its duty to assist the 
veteran in the development of this claim.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

IV.  Service connection - undiagnosed illness

The veteran also claims that he has an undiagnosed illness 
manifested by symptoms of chronic chest pain, weakness, 
fatigue, anger, nervousness, crying spells and memory 
problems.  In pertinent part, an April 1, 1991 redeployment 
examination noted his denial of symptoms such as "Eye 
trouble," "Pain or pressure in chest," "Frequent trouble 
sleeping," "Depression or excessive worry," "Loss of 
memory or amnesia," and "Nervous trouble of any sort."  At 
that time, his physical examination indicated "NORMAL" 
clinical evaluations of all his bodily systems.  On April 19, 
1991, he presented for clinic treatment due to symptoms of 
episodic anterior chest pain radiating to the left arm.  He 
was given a diagnosis of musculoskeletal pain treated with 
Voltaren.  A June 20, 1991 preventive medicine evaluation 
recorded the veteran's symptoms of headaches, chest pain and 
dental problems which required further medical consultation.  
Otherwise, the veteran answered "NO" as to whether he had 
experienced a multitude of symptoms to include fatigue.

The veteran's service medical records following his release 
from active service include clinic visits on July 3, 1991 
assessing left upper chest pain symptoms as musculoskeletal 
pain.  Follow-up visitations on July 11th and 17th indicated 
impressions of posterior thoracic/shoulder muscle strain.  On 
August 12, 1991, his symptoms of left chest wall pain was 
diagnosed as chest wall pain.  He was given an impression of 
chest pain "? Viral dz" on August 16, 1991.  An orthopedic 
consultation on August 20, 1991 referred to the symptoms as 
chronic shoulder pain with a diagnosis of acromioclavicular 
(AC) joint degenerative joint disease (DJD).  Decreased range 
of left shoulder motion was demonstrated on September 9, 1991 
with an assessment of shoulder pain status post viral disease 
given.  An x-ray examination on September 25, 1991 confirmed 
DJD of the left AC joint.  In March 1992, the veteran was 
again seen with complaint of chest pain assessed as 
musculoskeletal chest pain.  An electrocardiogram that same 
month was significant for early repolarization.  

The veteran's VA clinic records document continued complaint 
of chest pain with no cardiac etiology demonstrated.  He 
underwent VA general medical examination in January 2003 
wherein he described recurrent episodes of pain across his 
chest and left shoulder.  His symptoms occurred 3 to 4 times 
per month and lasted from 30 minutes to several hours in 
duration.  He used Alleve on an as needed basis.  His 
physical examination was unremarkable, but an x-ray 
examination suggested a limitation in glenohumeral joint 
rotation with no other bone or joint abnormality noted.  The 
examiner offered the following diagnosis:

"Chronic chest pain, probably of musculoskeletal 
etiology with pain radiating to left shoulder and 
limitation in glenohumeral joint rotation noted 
on x-ray."

On this evidence, the Board finds that service connection for 
chronic musculoskeletal chest pain has been established.  The 
veteran was first seen with complaint of chest pain while in 
service in April 1991.  Immediately post service, he was seen 
on multiple occasions from July to September 1991 for similar 
symptoms variously diagnosed as posterior thoracic/shoulder 
muscle strain, chest wall pain, musculoskeletal pain and left 
AC joint DJD.  His report of continuity of symptomatology is 
credible and documented for the record.  VA examination in 
2003 assessed these continued manifestation of symptoms as 
chronic chest pain of probable musculoskeletal etiology.  In 
sum, it appears that the veteran does have musculoskeletal 
chest which has not been attributed to a known diagnosis.  
Therefore, the Board exercises reasonable doubt in favor of 
the veteran by finding that his currently diagnosed chronic 
musculoskeletal chest pain is a manifestation of an 
undiagnosed illness and was first manifested in service.


ORDER

Service connection for an eye disorder claimed as secondary 
to an undiagnosed illness is denied.

Service connection for chronic musculoskeletal chest pain as 
a manifestation of an undiagnosed illness is granted.


REMAND

The veteran claims that his symptoms of weakness, fatigue, 
anger, nervousness, crying spells and memory problems are due 
to an undiagnosed illness.  His VA clinic records include 
notations that some of these symptoms may be indicative of a 
depressive disorder.  A January 2004 VA examination report 
assessed the veteran as manifesting a somatoform disorder.  
As indicated in the Introduction section, the veteran has 
raised a claim of entitlement to service connection for PTSD.  
These symptoms underlying both of these claims are 
inextricably intertwined with each other.  Because the 
underlying facts of these claims are so intimately connected, 
and in the interests of judicial economy and avoidance of 
piecemeal litigation, the Board finds that the RO should 
adjudicate the PTSD claim in the first instance prior to the 
Board's consideration of the undiagnosed claim on appeal.  
Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001

Accordingly, this issue is REMANDED to the RO via the AMC for 
the following action.

1.  The RO should obtain the veteran's 
complete VA clinic records from the 
Montgomery, Alabama VA Medical Center (VAMC) 
since March 2004 as well as his complete 
treatment records for PTSD at the Tuskegee, 
VAMC.

2.  The RO should adjudicate the veteran's 
claim for service connection for PTSD, and 
notify the veteran of his appellate rights.

3.  Thereafter, if necessary, the RO should 
readjudicate the claim service connection for 
symptoms of weakness, fatigue, anger, 
nervousness, crying spells and memory problems 
as due to an acquired psychiatric disorder or, 
alternatively, as due to undiagnosed illness.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


